             Case 3:20-cv-00172-MMC Document 40 Filed 10/30/20 Page 1 of 2



    James Bickford (N.Y. Bar No. 5163498)
    United States Department of Justice
    Civil Division, Federal Programs Branch
    1100 L Street, NW
    Washington, DC 20530
    James.Bickford@usdoj.gov
    Telephone: (202) 305-7632
    Attorney for Defendant

                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

    GARY ZIEROTH, as representative of the estate
    of SHARON ZIEROTH,

                            Plaintiff,                 Case No. 3:20-cv-172 (MMC)
           v.                                          DEFENDANT’S NOTICE OF
                                                       PUBLICATION
    ALEX M. AZAR II, in his official capacity as
    Secretary of Health and Human Services,

                            Defendant.

1          The Secretary has previously informed the Court that he is “reconsidering his position on

2   whether devices such as the continuous glucose monitor at issue here are durable medical

3   equipment within the meaning of the Medicare statute and regulations.” Bickford Decl. ¶ 3, ECF

4   No. 25-1; see also ECF No. 30 at 7. A notice of proposed rulemaking on this subject is

5   scheduled for publication in the Federal Register on November 4, and is now available for public

6   inspection at https://public-inspection.federalregister.gov/2020-24194.pdf. A copy of the

7   document available for public inspection is attached as Exhibit A. The relevant discussion

8   begins on page 151.

                                         Respectfully submitted this 30th day of October, 2020,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                MICHELLE BENNETT
                                                Assistant Director, Federal Programs Branch
Case 3:20-cv-00172-MMC Document 40 Filed 10/30/20 Page 2 of 2



                            /s/ James Bickford
                           JAMES BICKFORD
                           Trial Attorney (N.Y. Bar No. 5163498)
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, NW
                           Washington, DC 20530
                           James.Bickford@usdoj.gov
                           Telephone: (202) 305-7632

                           Counsel for Defendant
